— In a matrimonial action in which the parties were divorced, plaintiff wife appeals (1), as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Daronco, J.), entered August 18, 1983, as ordered a hearing on that branch of her motion which was for an income deduction order pursuant to section 49-b of the Personal Property Law, and (2) from so much of an order of the same court (Kelly, J.), entered October 18, 1983, as directed a hearing on her application for a judgment for arrears in counsel fees pursuant to section 244 of the Domestic Relations Law.
Appeals dismissed, without costs or disbursements.
An order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see CPLR 5701, *735subd [a], par 2, cl [v]), and therefore is not appealable as of right (see Warner v Warner, 88 AD2d 639; Bagdy v Progresso Foods Corp., 86 AD2d 589).
We note that when this court granted plaintiff permission to perfect the appeals on the original papers and typed briefs, the moving papers did not make clear the nature of the orders appealed from. Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.